Case 3:19-cv-00045-GEC Document 44 Filed 06/26/20 Page 1 of 18 Pageid#: 1083
                                                         cu - s oFF1cEu.
                                                                       sxolsm cœ rr
                                                               AT ROANOKQ,VA .
                                                                                        FILED
                                                                                  Jtld 2 C2222
                         IN THE U NITED STATES D ISTRICT COURT                JULK . UDLEY LERK
                                                                             BK     .               .
                        FOR THE W ESTERN DISTRICT OF VIRGINIA                     D P      CL
                              CHARLOTTESVILLE D IV ISION

  JAN ICE A .M OORE,etal.,
         Plaintiffs,                                      CivilA ction N o.3:19CV 00045

                                                          M EM O RA NDU M O PIN IO N

   VG G IN IA COY U NITY                                  By:H on.G len E.Conrad
   BAN KSH ARES,IN C.,eta1.,                              SeriiorUnited StatesDistrictJudge

         Defendants.

         PlaintiffJanice A .M oore tsled atwo-countputative classaction com plainton A ugust 12,
                                                                                    .




  2019,allegingviolationsoftheEmployeeRletirementIncomeSecurityAct,29U.S.C.jj1001#1s
  seq,CQERISA''IbyDefendantsVirginiaCommunityBankshares,lnc.(theSsl-loldingCompany'');
  VirginiaCommunity Bank (<çVCB''),awholly-owned subsidiary ofthe Holding Company;A.
  Pierce Stone;Ronald S.Spicer;John A .Hodge;and H .B.Sedwick,111. This m atter isbefore the

  courton D efendants'm otion to dism issM oore'scom plaintunderFederalRule ofCivilProcedure

  12(b)(6)and Defendants'motion to supplementthe record. Thecomplex mattersaddressed
  therein havebeen expertly briefed and argued by a1lpartiesand are ripe forreview .Forthereasons

  stated,thecourtwilldeny the m otion to dism issand deny the m otion to supplem enttherecord.

                                          Backeround

         M oore isaform erV CB em ployeeand fonnerparticipantin an Employee Stock Ownership

  Plan- aretirem entplan- sponsored by theH olding Com pany forthe benefk ofemployees ofthe

  HoldingCompanyandofVCB (theCIESOP''orthe$Tlan'').ThebulkofthePlan'sassetswerein
  Holding Company stock with theremainderinvested in cash. Compl.!!(1,43,& 44..M oore
  allegesthattheBoardsofDirectorsoftheHoldingCompanyandofVCB (whichincludedSpicer)
  adm inistered the Plan,thatthe sam e people who controlled the ESOP also controlled V CB,and
Case 3:19-cv-00045-GEC Document 44 Filed 06/26/20 Page 2 of 18 Pageid#: 1084




 thatVCB haddiscretiontomakestockbonuscontributionstotheESOP.1d.!!41-45.Atlçall
 relevanttimes,''Stone,Hodge,andSedwickweretrusteesoftheESOP.Id.!!24-27.ThePlan
 hassinceterminated,effectiveDecember31,2016.J#a!(123.
                                       The 2007 Valuation

         This story begins in late-2006 and early 2007. M oore alleges thatthe ESOP trustees

 retainedaninvestmentbank,HoweBarnesHoefer& Arnett Inc.(ççl-loweBarnes'l,toperform a
  valuationofHolding Company stock aspfDecember31,2006. Compl.!60,Ex.1.Todo so,
  HoweBanwsconsideredinformattonprovidedbythetrustees,andGGreliedon''theçsaccuracyand
  completeness''of that data. Ex. 1 at2-3. Howe Barnes subm itted a M arch 19,2007 letterthat

  valued HoldingCompany stock at$55pershare.Ld-a
         M oore asserts thatHowe Barnes reached its $55 per share valuation due to fraudulent
  omissionsbytheESOP trustees,Stone,Spicer,and others.Ld-a!!57-.68.Shecontendsthatthe
  H olding Company and V CB were facipg seriousproblem s atthetim e ofthe valuation- including

  defaultsoranticipated defaultson.one orm orelarge loansthatw erehighly unlikely to be repaid-

  thatwouldnegativelyimpactthevalueofHoldingCompanystock.Id.!64.
         M oore fortifies this assertion w ith specitic allegations. In 2010, the Virginia State

  Corporation Commission (the Sscorporation Commission'')and the FederalReserve Bank of
  ltichmond (the <TederalReserve'') began investigating VCB'S and the Holding Company's
  operations. This resulted in a Compliance Agreem entdated June 29,2011,which according to

  M oore tErevealed long-standing patterns ofoperationaland com pliance problem s and regulatory

  violations''including,am ong other things,insuffcient oversight in credit risk m anagem ent and

  lending,aswellasEEproblemsrelated to loan grading.'' Id.!65;seealso ECF No.30-8. For
  example,the agreem entrequired thatV CB and theH olding Com pany com ply with certain agency


                                                2
Case 3:19-cv-00045-GEC Document 44 Filed 06/26/20 Page 3 of 18 Pageid#: 1085




 guidanceand policy sttem ents--dated l985,2001,2006,2009,and 2010- which related to credit

 riskmanagementamongotherthings.ECFNo.30-8!!I4(d),549,9(b),& 13(c).M ooreposits
 thatthe issues addressed by the investigation and subsequent agreem entdidtnot arise overnight

 andthattheyexistedin2006.Compl.!65.
         Based on information and belief,M ooreallegesthatthe trustees,Stone,and Spicerfailed

  todisclosetheseissuestoHoweBarnes.Ld..
                                       a!67;MoorepointstothedisparitybetweentheHowe
  BamesvaluationasofDecember31,2006:$55pershare,andthepriceofHoldingCompany stock

  soldonDecember29,2006:$44.00pershare.Ld=.!61. Shealsonotessubsequentdrop-offsin-
  sharevalue. See,e.g.,id.!! 59,92,109,131. AccordingtoM oore,thisindicatej-thatHowe
  Barnesdid nothave'al1thefactsnecessary to valuethe H olding Com pany shares.

                                           TheLoans

         Next,M ooreallegesthatDefendantscaused the ESOP to repurchaseHolding Company
  stock atthatallegedly inflated value,established by the 2007 valuation,forthe purposeofm aking

  cash distributionsto Stoneand Spicer. Ld.
                                          us!! 90-93 & 136. Indeed,Moore alleges,based on
  informationandbelieflthatDefendantsobtainedthe2007valuation forthepurposeofentering
  thesetransactions,Id.!68.DefendantsleveragedtheESOP'SassetstolnanceStoneandSpicer's
  cash-outsthrough allegedly non-exem ptloansissued in 2007 and2008 between VCB asthe lender

  >ndtheESOPastheborrower,loanswhichStoneandSpicerhelpedtoGçsetup.''J#.!!8,85-113.
  Thereby,Defendants foisted the burden ofthese loans upon Plan participantsbecause,according

  to M oore,thesumspaid on the loansshould havebeen used forthebenetitofallplan participants.

                               M ooreD iscovers the Transactions

         M ooreallegesthatshe becam esuspiciousabouttheESOP transactionsin late2014 orearly

  2015. V CB co-founder and form er Board m em ber Goodm an Duke,who w as Gçvisibly upset,''


                                                3
Case 3:19-cv-00045-GEC Document 44 Filed 06/26/20 Page 4 of 18 Pageid#: 1086




 Ktbrieflyshowed''M ooreacopyoftheHoweBamesvaluationatthattime.JZ !97.0nFebnmry
 26,2017,M oore w rote a letter to V CB'S president and CEO com plaining about the Plan's

 m anagem ent. H e responded,attaching a copy ofthe valuation,in April2017. ECF N o.30-10.
           '                                                 j

         According to M oore,Defendants had engaged in a coverup to preventher and other Plan

 participants from learning aboutthevaluation and the 2007 and 2008 loans. Forexample,she

  statesthatthe2007valuation letterandloanswerenotdisclosedformanyyears.Compl.!!67-
  68,94. Further,she allegesthattransactionsin 2008 w ere partofan effortto concealthe details

  ofthe 2007 loan,and thatDefendantsdisclosed ttinaccurate inform ation''on certain disclosures-

  Fonn5500filings- totheDepartmentofLaborandtheInternalRevenueService.1(J.!!11,114-
  125.AstotheFonn 5500filings,M ooreallegesthatDefendantsfailedto disclosea(dscheduleE

  (ESOP informationl''from 2006-2009 and information relétedto thePlan'sliabilities,i.e.the
  loans,in line 1.b ofSchedule Iforeach Form 5500 from 2007-2016. 1d.;ECF No.30-2 at10,17,

  22,27,34,41,48,55,63,71,80,88,& 96.

         M oore also allegesthatV CB intim idated em ployeesw ho raised concernsaboutthe ESOP.

  Compl.!!94-95. Forexample,in2010,aVCB loanofficerwasfredroughlytwoweeksafter
  asking to review theESOP'Sgoverning docum ents.Upon leaving,he allegedly state'
                                                                                d thatçtthisis

  w hathappenswhen you ask aboutthe ESOP.'' In addition,M oore statesthatdefendants (iinitiated

  questionable perform ance charges against her'' soon after she asked about the ESOP. 1d.

  D efendants also allegedly resisted M oore's efforts to obtain infonnation in concert with an

  investigation by the D epartm entofLabor. 1d.

                                       ProceduralH istorv

         Defendants'initialmotionto dismissraisedthreeprinciplearguments:(1)thatM oore's
  complaintisuntimelyunderEIUSA'Sstatutorytimelimits;(2)thatMoorefailstoplausiblyallege


                                                  4
Case 3:19-cv-00045-GEC Document 44 Filed 06/26/20 Page 5 of 18 Pageid#: 1087




 thatDefendantspossessed butfailedtodisclosemateriallyadverseinformationin2006;and (3)
 thatdefendantsVCB and Ronald Spicerare notproperdefendants,orthatthe com plaintdoesnot

  suY ciently allege that they are Gduciaries under ER ISA . On January 29, 2020,the parties

  appeared before the courton the m otion to dism iss.
         Thereafter,thecourtenteredan orderwhich,inpart,tookthemotionunderadvisementand

  permittedthepartiestojointlysubmitdocumentsthatthey agreedwereintegrated intoM oore's
  complaintorsubjecttojudicialnotice,wererelevanttothemotion,andwereauthentic.ECFNo.
  27.Theorderalsoinvited supplementalbrieqng.Thepartiessubmittedajointdeclarationand
  accom panying docum ents contemplated by the court'sorder. A tthe sam e tim e,D efendantsfiled

  am otion arguing thatthe courtshould consideradditionaldocum ents.M ooreresponded thatthese

  docum ents were not explicitly relied on in her complaint. Defendants' supplem ental briefing

  offered additionalargum ents fordism issal,to w hich M oore hasresponded.

                                        Standard ofR eview

         To besure,FederalRule ofCivilProcedure 12(b)(6)is an ççimportantmechanism for
  weedingoutmeritlessclaims.''FifthThirdBancop v.Dudenhoeffer,573 U.S.409,425(2014)
  (analyzingERISA claimsand citing AshcroA v.Iqbal,556 U.S.662,677-80 (2009)and Bell
  AtlanticCom .v.Twomblv,550U.S.544,554.-63 (2007:. To surviveamotion todismiss,a
  plaintiff must ççstate a clahu to reliefthatis plausible on itsface,''m eaning thata plaintiffm ust

  çtpleadllfactualcontentthatallowsthecourttodraw thereasonableinference''thatadefendantis
  liable. Iqbal,556U.S.at678(internalquotationmarksomitted). YetE<gwqhenconsidering the
  sufficiency ofacomplaint'sallegationsunderaRule12(b)(6)motion,courtsmustconstruethe
  complaintliberallyso astodosubstantialjustice-''Bd.ofTrustees.SheetMetalW orkers'Nat'l
  PensionFundv.Four-c-Aireslnc.,929F.3d 135,152(4thCir.2019)(quotationmarksomitted).


                                                  5
Case 3:19-cv-00045-GEC Document 44 Filed 06/26/20 Page 6 of 18 Pageid#: 1088




 ln so doing, courts m ust EEassum e as tnle all its well-pleaded facts and draw al1 reasonable

 inferencesinfavoroftheplaintiff''Id.at145(quotingNanniv.AberdeenM arketplace.lnc.,878
 F.3d447,452(4thCir.2017:.
         FederalRuleofCivilProcedure9(b)requiresthat,<<gijnalleying fraud...,apartymust
  statewith particularity the circumstancesconstituting fraud ....'' However,ççlmlalice,intent,
 knowledge,and otherconditions ofa person'sm ind m ay be alleged generally-'' Id.
         ln the ordinary course, a court m ay only rely on the allegations contained w hhin a'

  complaintwhenreviewingaRule 12(b)(6)motion. Courtsmayneverthelessconsiderextrinsic
  documentswithoutconvertingamotiontodismissintoamotionforsummaryjudgmentwherethe
  docum entsare integralto a com plaintand there isno dispute as to theirauthenticity. See Goines

  v.Valley Cmty.Servs.Bd.,822 F.3d 159,166-69 (4th Cir.2016). Like factsalleged in a
  com plaint,facts derived from extrinsic docum ents m ustbe construed in the lightm ostfavorable

  totheplaintiff.SeeZakv.ChelseaTherapeuticsInt'l.Ltd.,780F.3d597,607-08(4thCir.2015).1
                                               D iscussion

         ERISA providesparticipantsin an ERlsA-governed retirem entplan w ith a cause ofaction

  to recover losses caused by the m isdeeds ofERISA fduciaries. Tw o sections ofthe stam te are

  mostrelevanttothiscase:thesectionoutliningGduciaryduties,29U.S.C.j1104,andthesection
  prohibitingcertaintransactions,id.j1106.Underj1104(a),fiduciariesareheldtotheprudent
  m an standard ofcare,w hich has itsrootsin trustlaw . See Tibble v.Edison Int'l,135 S.Ct.1823,

  1828(2015).Subjecttonumerousexceptions,j1106preventspartiesininterestandfiduciaries


  1       The courtdenies Defendanl 'motion to supplementthe record. Sim ply stated,Defendants have not
  demonstratedthatthesedocuments- atmostobliquely referenced wereintegralto M oore'scomplaint. SeeAm .
  ChiropracticAss'nv.TriconHealthcare.Inc..367F.3d212,234(4thCir.2004);Philliosv.LCIInt'l.lnc..190F.3d
  609,618-(4thCir.1999)(consideringdocumentonmotiontodismissKbecauseitwasintegraltoandexplicitlyrelied
  oninthecomglaintandbecausetheplaintiffs(didlnotchallengeitsauthenticityn).Inanycase,thecourtbelieves
  thatconsideratlonofthesedocum entswouldnothavealtered itsconclusionsonthepresentm otiontodism iss.
                                                    6
Case 3:19-cv-00045-GEC Document 44 Filed 06/26/20 Page 7 of 18 Pageid#: 1089




 from engagingin certaintransactionsorRdealginglwiththeassetsofaplanintheirowninterest
  oxfortheirownaccount.''29U.S.C.jj1106(a)-(b).
  1.     A llezationsR eeardine the 2007 Valuation

         D efendants m aintain that M oore fails to plead the facts surrounding the M arch 2007

  valuation with the requisite specitk ity,and thus,thatthe courtshould Eldismiss the fraudulent

  valuationclaim wfthprejudice.''M em.17-19;Supp.M em.at27-29.Thecourtdisagrees.
         To satisfy Rule 909,aplaintiffmustplead Ecthetime,place,and contentsofthe false
  representations,as w ellasthe identity of the person m aking the m isrepresentation and whathe

  obtained thereby.''Harrison v.WestinehouseSavannah RiverCo.,176F.3d 776,784 (4th Cir.
  1999)(internalquotation marksomitted). Nevertheless,courts ç'should hesitate to dismissa
  complaintunderRule9(b)ifthecourtissatisfied(1)thatthedefendanthasbeen madeawareof
  theparticularcircumstancesforwhich (itqwillhaveto prepare a defenseattrial,and (2)that
  plaintiffhas substantialprediscovery evidence ofthose facts-'' Id.;accord U nited States ex rel.

  Bunkv.Gov'tLoaisticsN.V.,842F.3d261,275(4thCir.2016).
         The courtisconvinced thatM oore's allegationsasto the2007 valuation suffice. V iew ing

  M oore'sallegationsastrue,the courtfinds itreasonableto inferthatthe Com pliance A greem ent

  addressed long-standingproblem sresulting from the investigation bythe Com oration Com m ission

  and the FederalReserve. Indeed,the agreem ent itself references an exam ination begun by the

  regulators on M ay 3,2010. ECF N o.30-8 at6. The agreem entalso required thatVCB and the

  H olding Com pany comply w ith agency policy statem entsissued in 2001 and 2006,and m entioned
  reducing the leveloffçproblem assets.'' Id.at3,4,& 8. These provisionsm ake itreasonable to

  inferthatVCB and theH olding Com pany had qotbeen in compliance w ith those years-old policy

  statem ents. Stated otherwise,itisreasonable to inferthatthe Defendants would nothave agreed
Case 3:19-cv-00045-GEC Document 44 Filed 06/26/20 Page 8 of 18 Pageid#: 1090




 w ith governm ent regulators to rem edy problem s that they did not have. See Fed.Hous.Fin.

 A zencv v.JpM oraanChase& Co.
                -            ,902F.Supp.2d476,486-88(S.D.N.Y.2012)(denyingmotion
  to dism iss fraud claim w here,in part,plaintiffs alleged çtthe results of private and govem m ent

  investigations,which haldjconcluded that,duringtherelevantperiod,severalofthemortgage
  originators...disregarded their own underwriting guidelines on a widespread and systematic

  basis'').M ooreallegesthatspecificindividualsfailedtodisclosetheseallegedproblemstoHowe
  Barnesin the course ofthe2007 valuation. Howe Barnes,m oreover,çErelied on''the dataprovided

  bytheDefendantstoperform the2007valuation.Compl.!I
                                                   !64-.
                                                       68,Ex.1.In sum,thespecific
  facts subm itted by M oore allow the courtto determ ine the who,what,w hen,where,and how of

  the alleged fraud. See H anison,176 F.3d 791.

         D efendantshavenotshown thatM oore'sallegationsasto the2007valuation are otherwise

  deficient.Shehasallegedscientergenerally,aspermittedunderRule9(b).Accordingly,thecourt
  believes thatM oore has sufficiently alleged thatthe Defendants obtained the 2007 valuation by

  fraudulently om itting the m atters addressed in the Compliance A greem ent from the inform ation

  provided toHoweBames. See,e.:..Gov'tLogisticsN.V.,842 F.3dat276 (reversing grantof
  motion to dismiss where pleadings ççsum ciently outlineld) the dealings''at issue,and thus
  çEsatisflied)themandateofRule9(b)'');M ccauleyv.HomeLoanInv.Banlc.F.S.B.,710F.3d551,
                                                                   1
  559(4thCir.2013)(rulingthatRule9(b)wassatisfiedwherethecourtcoulddeterminethat::41)
  thetimeoftheallegedfraudwaslatesummerorfall,2006...;(2)theappraisalwasundertaken
  atMccauley'shome,towhichOceanBanksentanappraiser;(3)thefalserepresentationconsisted
  oftherepresentationfrom OceanBankthatMccauley'shomewasworth$51,000ormore;(4)the
  identityoftheperson makingthemisrepresentation wasOcean Bank;and (5)asaresultofthe
  misrepresentation,Mccauleyagreedtothe$51,000loan'').


                                                  8
Case 3:19-cv-00045-GEC Document 44 Filed 06/26/20 Page 9 of 18 Pageid#: 1091




         Further,thiscaseisdistinguishable from D efendants'strongestauthority,V iqeantv.M eek,
                                                                                    -




  953 F.3d 1022 (8th Cir.2020). ln thatcase,the plaintifffailed to explain how an allegedly
  fraudulentschem e couldhave affected thevalueofthe stock in w hich herplan had invested.Thus,

  the issue on appeal was whether because a com pany's fortunes fellsharply in 2017,the court

  should haveinferred thattherewere unexam ined problemswiththecompany in 2015 and 2016,

  and tlle United States CourtofAppeals forthe Eighth Circuitafflnued the dism issalofherclaim .

  Ld-aat102* 28. In contrast,M oorepointstotheHolding Company share valuesboth beforeand.
  after the valuation as indicating thatH ow e Barnes did nothave the facts to m ake an accurate

  assessm ent. There is also no indication thatthe record in M eek included anything like the 2011

  Com plianceA greem entin thiscase.

  H.     The Need to Disclosethe Loans

         In theirsupplem entalm em orandum ,Defendants argue thatthe 2007 and 2008 loansw ere

  legal. Thus,the D efendants assertthat under ERISA 'S disclosure requirem ents,there w as no

  affirm ative duty to infonu plan participantsaboutthem . ECF N o.40 at3-6.

         Theproblem w ith thisargum entisthatEstheduty to inform entailsnotonly a negative duty

  nottom isinform,butalso an afsrmativedutyto inform whenthetrusteeknowsthatsilencemight

  beharmful.''GriRasv.E.I.DupontdeNemours& Co..237F.3d371,380(4thCir.2001)(internal
  quotationmarksomitted).$((A)nERISA fiduciarythatknowsorshouldknow thatabeneticiary
  laborsunderamaterialmisunderstanding ofplan benefitsthatwillinureto (thebeneficiary'sl
  detrim ent cannot rem ain silent--especially when that m isunderstanding w as fostered by the

  fiduciaiy's ow n m aterialrepresentations or om issions.'' Id.at381. M oore suffciently explains

  how itisplausible thatthe 2007 valuation w as fraudulent,asthe courthas concluded above,that

  the loansincorporated aspects ofthatvaluation,and thatthe loans violated ERISA and/ordid not


                                                 9
Case 3:19-cv-00045-GEC Document 44 Filed 06/26/20 Page 10 of 18 Pageid#: 1092




  comportwithDefendants'fiduciaryduties.See,e.e..29C.F.R.j2550.408b-34c)42)CWtthetime
  thataloan ismade...thepriceofsecuritiesto beacquiredwith the loanproceedsshould notbe

  such thatplan assetsmightbedrained off.'');29 U.S.C.j 1108(e)(1)(permitting atransaction
  between aplanandapartyininteresttsif(itzisforadequateconsideration'');seealsoPizzellav.
  Vinoskey,409F.Supp.3d473,511-13(W .D.Va.2019)(describingcontoursoftheaffirmative
  defensethatatransaction involvedççadequateconsideration'').
         M oore has also sufficiently alleged thatthe loans w ere purposefully notdisclosed to her,

  and thatD efendantsknew or should have know n thatthose loans m ightresultin harm to herand

  otherPlanparticipants.See,e.g.,Compl.!67,108,129.Asaresult,thecourtbelievesthatMoore
  hasstated enough factssuch thatitisplausiblethatD efendants had a duty to in
                                                                             'form heraboutthe

  2007 and 2008 loans. See G riags,237 F.3d at380-81;Spiresv.Schools,271 F.Supp.3d 795,

  801O .S.C.2017)CsplaintiffsallegethePlanCommitteemembersfailedtotakeactioninresponse
  to improperinsidertransaitionsandotherspecificactsofmanagementmalfeasance,ofwhichthe

  Plan Com m itteehad actualknow ledge''andthat(<thosetransactionsw ereundisclosed orconcealed

  from Planparticipants.'')(internalcitationsomitted);Hensleyv.P.H.GlatfelterCo.,No.1:04-CV-
  200,2005 WL 3158033,at*4 (W .D.
                                N .C.Nov.28,2005) (defendantscould notSiwithholdl)
  informition''showing<sthataspecificsubstantialriskloomedinthebackgrdund').
  111.   Tim elinessofM oore's Claim

         Defendants have also m oved to dism iss M oore's claim s as untim ely, w hich is an

  affirmativedefense.SeeFed.R.Civ.P.8(c)(1).Havingreviewedtherecordandapplicablelaw,
  the coul'
          t concludes that M oore's claim s cannot be dism issed as untim ely at this stage of the

  proceedings.

         EEplaintiffsare notordinarily required to plead allegationsrelevantto potentialaffrm ative


                                                10
Case 3:19-cv-00045-GEC Document 44 Filed 06/26/20 Page 11 of 18 Pageid#: 1093




  defenses....''Four-c-Aireslnc.,929F.3dat152(reversinggrantofmotionto dismissERISA
  claim).GlW qherefactssufficienttoruleonanaffirmativedefense'' includingççthedefensethat
  theplaintiffsclaim istime-barred''- sçareallegedinthecomplaint,(a!defensemaybereachedby
  amotiontodismissfiledunderRule12(b)(6).''Goodmanv.Praxair.lnc.,494F.3d458,464(4th
  Cir.2007)(enbanc).ççrfhisprincipleonlyapplies,however,ifal1factsnecessarytotheaffirmative
  defensetclearlyappearr)on thefaceofthecomplaint.'''Praxair.Inc-,494F.3dat464 (quoting
  RichmondaFredericksburg& PotomacR.R.v.Forst,4F.3d244,250(4thCir.1993)(emphasisin
  originall)(reversing grantofmotion to dismisson statute oflimitationsgrounds). To do so,
  movantsmustshow thattherecordtsforecloselsj''aplaintiff'srelianceonanyEspotentialrejoinder''
  totheafsrmativedefenseraised,includinganargumentthatthestatutehadnotyetrun.1d.at466.
         Asisrelevantto thiscase,j 1113 ofERISA setsforth three altemativeperiodswithin
  which aplaintiffm ustfilea claim ,and each period hasdifferenttriggering events.z H ere,thecourt

  focuseson thethird.çtrf'
                         hethird period,w hich applies:in thecaseoffraud orconcealm ent,'begins

  whentheplaintiffdiscoverstheallegedbreach.''Sulvma,140S.Ct.at774(quoting29U.S.C.j
  1113).Underwhatthecourtwillrefertoastheêtfraud orconcealm entexception,''suitmustbe
  filed w ithin six yearsofçGthe date ofdiscovery''ofa claim . Id.at774,776.

         Fundam entally,theparties disagree on w hattriggersthe fraud or concealm entexception:

  M oore arguesthatthe fraud orconcealmentexception appliesin casesoffraud m .concealment;

  D efendants contend thatitrequires a showing ofGGfraudulentconcealm ent.'' Authority is divided



         Thefirstperiodbeginswhentheallegedbreachoccurs.IntelCorn.Inv.Policy Comm .v.Sulvm ax140 S.Ct.
  762,774(2020).Underj1113(1),suitmustbefiledwithinsixyearsofççthedateofthelastactionwhichconstituted
  a pal4ofthebreachorviolation''or,inc%esofbreachbyomission,ççthelatestdateonwhichthetlduciarycouldhave
  curedthebreachorviolation.''1d.'fhesecondstatutoryperiodtçacceleratesthetslingdeadliney''andbeglnswhenthe
  plaintif gainsç%actualknowledqe''ofthebreach.Id.Under91113(2),suitmustbefiledwithintlzreeyearsofQhe
  earliestdateonwhichtheplaintlffhadactualknowledgeofthebreachorviolation.''Id.


                                                    11
Case 3:19-cv-00045-GEC Document 44 Filed 06/26/20 Page 12 of 18 Pageid#: 1094




  on this question,3 and the United States CourtofAppeals forthe Fourth Circuithas notdecided

  which sideofthissplittojoin.However,inBrowninav.Ticer'sEyeBenefitsConsultina,the
  Fourth Circuit concluded that ERISA 'S fraud or concealm ent provision ttencom passes at a

  minimum the tfraudulentconcealmentdoctrine.''' 313F.App'x 656,663& n.4 (4th Cir.2009)
  (emphasisinoriginal). The courtneed notresolvethis question to decidethepresentmotlon to
  dismiss.TotheextentthatM ooreneeded to plead anythingtonegatetheaffirmativedefensethat

  herclaim isuntim ely,4 herpleadingssufticeundereithertheory.

         The parties agree thatfraudulent concealm entisthe m ore stringentofthese options,and

  sothecourtwillapplythattest.CCETJOtollalimiGtionsperiodbasedonfraudulentconcealment,
  Ga plaintiff mustdemonstrate:(1) the party pleading the statute of limitations fraudulently
  concealed factsthatarethebasisoftheplaintiffsclaim,and(2)theplaintifffailedtodiscover
  thosefactswithinthestatutoryperiod,despite(3)theexerciseofduediligence.''' Edmonsonv.
  EazleNat'lBank,922F.3d535,548(4thCir.2019)(quoting SupermarketofM arlintom lnc.v.
  M eadow GoldDairies.Inc.,71F.3d 119,122(4thCir.1995)).
         To begin, the court believes that M oore satisfies the first elem ent of the fraudulent

  concealm enttest.To do so ççaplaintiffm ustprovide evidenceofaffrm ative actsofconcealm ent''

  such asGGsom e trick orcontrivance intended to exclude suspicion and preventinquiry''com m itted

  Eçbythedefendants.''Edmonson,922F.3dat553(internalquotationmarksomitted).Inthiscase,
  M oore alleges intim idation and retaliation againstem ployeesw ho investigated the ESOP.M oore



  3      Compare.e.a..Fulzhum v.EmbarcCorn.,785F.3d395,415(10thCir.2015)(enbanc)with,e.R..Larsonv.
  Northrop Corn..,21F.
                     3d1164,1172(D.C.Cir.1994).
  4        DuetothelengthypassageoftimehereandMoore'saffirmativeallejationsregardingherdiscoveryofthe
  breaches,the courttreatsthismatterçsasthe unusualcasewherea claim lsfiledclearb beyond theapjlicable
  limitationsperiodandtheglaintiffseekstoforestallitsdismissalbyallegingthefactsofdiscovery.''PrMalr.Inc..
  494 F.3d at466 (emphaslsin original);Edmonson,922 F.3d at552-52 (assessing whethercomplaintalleged
  fraudulentconcealmenttollingonreview ofamotiontodismiss).
                                                    12
Case 3:19-cv-00045-GEC Document 44 Filed 06/26/20 Page 13 of 18 Pageid#: 1095




  states that V CB fired a loan officer in 2010 soon after he asked to see the Plan's governing

  docum ents. In gathering histhings to leave,he told his co-w orkers,çs
                                                                       this iswhathappens when

  youaskabouttheESOP.''SeeCompl.!95.Similarly,M oorecontendsthatDefendantsdçinitiated
  questionable performance charges againsther''in 2017 after she began asking questions. J#a
  M oore also asserts that Stone ççobfuscated herinquiry''by claim ing thathe had lostm oney like

  otherPlanparticipants,notthathehadcashedouthissharesatahighprice.Id.!96.
         Othercourts have concluded thatsim ilar actstriggerthe fraud or concealm entexception.

  SeeChaabanv.Criscito,468F.App'x156,160(3dCir.2012)(defendanttGinstructed''employees
  oftheplanadministratorçsthattheywerenotpermikedtospeaktoanyoneotherthanhim selfabout

  theP1ans'');In reUnisysCorp.RetireeM ed.BenetitCSERISA''Litig.,242F.3d497,505(3dCir.
  2001),asamended(M ar.20,2001)(concludingthat%sdissuadlingl''anemployeeGsfrom consulting
  counsel''aboutherrightscouldbeaffirmativeconcealment);McGuirev.M etro.LifeIns.Co..899
  F.Supp.2d 645,l661 (E.D.Mich.2012) (sdDefendant ()provided shifting and misleading
  inform ation that further hindered the Plan's discovery of its dividend policy change- nearly

  rendering thePlan'sinvestigationsfutile.''). So too here,the courtconcludesthatMoorehas
  suffiçiently alleged affirm ativeactsby the Defendantscarried outto avoid inquiry into theESOP.5

         N ext,M oore satisfesthe second elem entofthe testbecausethe courtcannotconcludethat

  Moorediscoveredtheallegedbreachesmorethan sixyearsbeforeGlinghercomplaint. ççg-llhe
  date ofdiscovery,''is established by ttçnot only those facts the plaintiff actually knew ,butalso

  those facts a reasonably diligentplaintiff would have lcnown.''' Sulym a,140 S.Ct.at 774,776

  (quptinjMerck & Co.v.Reynolds,559U.S.633,648(2010:.First,thecourtcannotconclude


           Becausethecourtdeemstheseallegationssufficientastothiselement,thecourtneednotdeterm inewhether
  otherallegedacts,such asthefilingofForm 5500s,m ighthavealsobeen ao rm ativeconcealm ent.

                                                    13
Case 3:19-cv-00045-GEC Document 44 Filed 06/26/20 Page 14 of 18 Pageid#: 1096




  thatM oore actually discovered Defendants'alleged breachesbefore August2013.A spled,M oore

  didnotknow abouttheallegedbreachesinthiscaseuntil2017. Compl.!!71,97,& 100.The
  courtm usttreatthese allegations astrue.
          N orcanthecourtconcludeatthisstagethatM oorew ason constructivenotice ofherclaim s

  six yearsbeforefiling hercomplaint. Defendantsinsistthat,ifonly M oorehad been reasonably

  diligent,she w ould haveknown thatwhen the Holding Com pany entered ççcode 2P on line 8a''of

  itsForm 5500sshe needed to consultthe relevantIRS instructionsforthose form s. According to

  the Defendants,had she done so,she would have understood thatthe Plan had Gtacquireldq
  employee securities w ith borrow ed m oney or other debt-financing techniques,''--even though

  Line 1.b of each Fonu 5500 did not disclose any ET otalplan liabilities.'' Under this argum ent,

  D efendantscontend thatthe courtcan presently conclude thatM oore w as on constructive notice

  ofherclaimsasamatteroflaw.ECFNo.40 (citingECF No.30-4);ECF No.30-2. Thecourt
  disagrees.

          A dopting thatargum entatthis stage w ould place too m uch credence on the D efendant's

  docum ents and w ould require drawing factual inferences regarding Defendants' accounting
  practices and the nature ofthe loansagainstM oore.6 See Supp'lM em . at12-14;Supp'lOpp.at

  31-33.Thecourtcannotdoso.SeeZak,780F.3dat607-08(districtcourtshouldnothaveheld
  thatdefendant'ssecuritiesflingsprovedtheabsenceofcertaintransactions);seealsoGoines,822
  F.3dat166-68(regardingaEçdocument()preparedbyorforthedefendant,''courtsmustconsider
  thatthe docum entççm ay retlectthe defendant'sversion ofcontested eventsorcontain self-serving,

  exculpatory statements''). Atleastatthisstage,thecourtisconvinced thatitcannotholdasa


           Statedothem ise,whilethecourtneednotpresently holdthattheForm 5500sreflectevidenceofgaudulent
   concealment,supra n.5,itcannotconclude thatthe filings foreclose application ofthe gaudulentconcealment
   exception.

                                                    14
Case 3:19-cv-00045-GEC Document 44 Filed 06/26/20 Page 15 of 18 Pageid#: 1097




  m atter of 1aw that D efendants' Form 5500 tslings put M oore on notice of her claim s. See

  Edmonson,922F.3dat554-57(reversingorderthatpublicGlingsshouldhavealertedtheplaintiff
  to herclaim and contrasting authority w hich <dinvolved plaintiffsthatw ere sophisticated business

  entities,asopposedtoconsumers').
         Finally,in the court'sview,M oore'spleadings suftice underthe third elem entof the test

  because assessing whetherM oore w as sufsciently diligentis a fact-bound determ ination thatthe

  courtcannotrenderatthis stage.; See Edm onson, 922F.3dat554 (reversi
                                                                     nggrantofmotionto
  dismiss and stating thatçElglenerally,whether a plaintiff exercised due diligence''tmderthe
  fraudulent concealment tolling doctrine Gtis a jury issue not amenable to resolution on the
  pleadings....'');Nat'lElec.Ben.Fundv.ArlinetonParkRacecourseeLLC,No.8:11-CV-0090,
  2011W L 2712742,at*4(17.M d.July 8,2011)(concludingthatwhethertheplaintiffçEoughtto
  have m ade aprom pter inquiry''w as :ça fact-intensive inquiry thatthe courtcannotresolve atthis

  stage').M ooreallegesatleastsomediligenceinseekinginfonnationfrom theDefendants,Duke,
  andtheD epartm entofLabor. Thecourtcannotpresently conclude thatM oore did notdö enough.

         Sim ply stated,the facts on the record do not<çforeclose''M oore's reliance on the fraud or

  concealmentexceptionasaitrejoinder''toDefendants'argumentthatherclaimsareuntimely.See
  Praxair.Inc.,494 F.3d at466. Accordingly,the courtw illdeny the m otion to dism iss M oore's

  claimsunderSection 1113. See id.(record on a motion to dismiss did notestablish dateof
  plaintiffstsdiscovery''ofhisbreachofcontractclaim);seealsoHealevv.Abadie,143F.Supp.
  3d397,401-04(E.D.Va.2015)(denyingmotiontodismissbecauseitwasnotclearfrom theface


         The bulk ofDefendants'cited authority isdistinguishable on theproceduralposmrein which those cases
  weredecided:summaryjudgment,wherepartieshavetheburdento marshalspecific,admissibleevidenceafter
  discovery. SeeEdmonson.922 F.3d at557 (concluding thatsummaryjudgmentauthority wasEçinapposite''in
  determiningwhetherplaintiffwasoninquirynoticeofclaim onamotiontodismiss);Fed.R.Civ.P.56(c),(e).


                                                    15
Case 3:19-cv-00045-GEC Document 44 Filed 06/26/20 Page 16 of 18 Pageid#: 1098




  ofthe com plaint <sthatA badie did not concealher actions under ERISA,which is the relevant

  inquiryonaRule12(b)(6)M otion implicatinganaffirmativedefense'l.s
  IV.    Alleeations Regardin: VCB and Spicer

         N ext,D efendants m ove for partialdism issalon the basis thatM oore fails to adequately

  pleadthateitherVCB orSpicerareERJSA fiduciaries.Heretoo,thecourtdisagrees,

         ln relevantpart,ER ISA provides thataperson isa fiduciary w ith regards to aplan Eçto the

  extent(i)heexercisesanydiscretionaryauthorityordiscretionarycontrolrespectingmanagement''
  ofthat plan çtor exercises any authority or control respecting m anagem ent or disposition of its

  assets,(ii)herendersinvestmentadvicefora fee orothercompensation,directorindirect,''
  regarding assetsoftheplan,ççorhasanyauthority orresponsibilityto doso,or(iii)hehasany
  discretionary authority ordiscretionary responsibility in theadm inistration''oftheplan.29 U .S.C.

  j1002(21)(A).Thedetsnitionalsoçsincludesanypersondesignatedundersection1105(c)(1)(B)''
  ofERISA ,which allows Eçnam ed fiduciariesto designate persons otherthan nam ed Gduciaries to

  carryoutGduciaryresponsibilities(otherthantrusteeresponsibilities)undertheplan.''
         The Fourth Circuithas described this statutory definition as Gçfunctional.'' See M oon v.

  BWX Techs.plnc.,577F.App'x224,229-30(4thCir.2014).CourtsGçmustexaminetheconduct
  atissuewhendeterminingwhetheranindividualisanERISA fiduciary.''1d.(internalquotation
  marksomittedl). YetERISA doesnotRcharacterizea Gduciary asonewho exercisesentirely
  discretionary authority or control. Rather, one is a tiduciary to the extent he exercises any

  discretionary authority or control-'' Firestone Tire & Rubber Co.v.Bnlch,489 U .S. 101, 113

  (1989)(emphasisinoriginal). ln sum,çEan individualorentitycanstillbefound liableasade


  '       HavingconcludedDefendantshavenotcarriedtheirburdentoshow thatM ooreisprecluded9om relyingon
  thefraudorconcealmentexception,whichofferedM oorethemosttim einwhichto 5lehercom plaint,thecourtneed
  notconsiderwhetherherclaimsaretimelyunderSections111341)and1113(2).
                                                  16
Case 3:19-cv-00045-GEC Document 44 Filed 06/26/20 Page 17 of 18 Pageid#: 1099




  facto fiduciary if itlacks form alpower to controlor m anage a plan yetexercises inform ally the

  requisite discretionary control over the plan m anagem ent and adm inistration.'' M oon, 577 F.

  App'x at229-30(internalquotationmarksomitted);Searlsv.SandiaCorp.,50F.Supp.3d737,
  747(E.D.Va.2014).CourtsalsohaveanEGobligationtoliberallyconstnleGduciarystat'usunder
  ERISA.''Dawson-M urdockv.Nat'lCounselincGrn..lnc.,931F.3d269,278(4thCir;2019).
         Here,M oore alleges severalnon-conclusory facts about Spicer's and V CB'S rolès w ith

  respectto thePlan. Forexample,M ooreallegesthatV CB was Sscontrolled by the sam epeoplewho

  controlledtheESOP,''andthatSpicerhelped tçsetup''the loansatissue.Compl.!!7-11.M oore
  alsodescribesSpicer'sseniorjobtitles,includingasadirector,withinVCB andtheHoldingCompany.
  1d.!!25,88;ECF No.30-11(during Spicer'stenureasa director,there wereonly two to four
  individualswho served inthatcapacity). M eanwhile,theESOP çswasadministered by theBoard of
  DirectorsoftheHolding Company and theBoard ofDirectorsofVCB.'' Compl.!41. In addition,
  ECVCB had discretion to m ake stock bonus contributions to supplem ent the m oney purchase

  contribution.'' JZ !! 44-45. Further,VCB'S presidentand CEO wrote M oore a letter on VCB
  letterheadexplaining why therewasRnothing inappropriate''aboutthe2007 loan,referredto theESOP

  asRour''plan,and noted thatçtthecom pany couldredeem theshares''asoneway to pay itsparticipants.

  Ld=.!!71-72& ECFNo.30-10.
         Draw ing all reasonable inferences in M oore's favor, the court believes that these

  allegations m ake it plausible that Spicer and V CB exercised som e Ssdiscretionary authority or

  control''over the Plan,w hether form ally or inform ally. Bruch,489 U .S..at 113;M oon,577 F.

  App'x at229-30. As a result,the courtfinds itplausible thatthey w ere Gduciaries ofthe ESOP

  withrespecttothebreachesallegedbyM oore.See,e.g.,Dawson-M urdock,931F.3dat280Cg-
                                                                                 llhe
  Suprem e Courtand ourCourthave both recognized thatconveying inform ation abodtplan benefitsto

  abeneficiary in orderto assistplan-related decisionscan constimtefiduciary activity.''l;seealso29

                                                 17
Case 3:19-cv-00045-GEC Document 44 Filed 06/26/20 Page 18 of 18 Pageid#: 1100




  C.F.R.j2509.75-8D-W CigMlembersoftheboardofdirectors(whojexercisediscretionaryauthority
  ordiscretionary controlrespectingmanagementofsuchplan g)are...fduciarieswith respecttothe
                                      '
                               x

  plan.'')(internalquotation marksomitted). Accordingly,thecourtwillnotdismissVCB and Spicer
  from thiscase atthisstage.

                                          Conclusion

         For the reasons stated, the courtw ill deny the m otion to dism iss and the m otion to

  supplem entthe record. The Clerk isdirected to send copiesofthism em orandum opinion and the

  accom panying orderto allcounselofrecord.
         DATED:This C $ dayofJune,2020.

                                                         Se orUnited StatesD istrictJudge




                                               18
